Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-15-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer


The terminal disclaimer filed on 12-29-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,750,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Justen Fauth on 12-16-21.
The application has been amended as follows: 
Please ENTER Examiner’s Amendment filed 12-22-21.pdf

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 1. (Currently Amended) 
A server comprising:
a transceiver to send and receive at least one of wired or wireless transmissions; 
memory storing computer-executable instructions; and
a processor in communication with at least the transceiver and the memory, the computer-executable instructions causing the processor to perform acts comprising:
measuring at a first time a first percentage of a maximum transmit power  being used by a user equipment (UE) connected to a first network and a second  network, the first percentage being associated with the first network;
determining that the first percentage is greater than or equal to a first threshold percentage;
starting a first timer to expire at a first amount of time;
measuring at a second time a second percentage of a maximum transmit power being used by the UE based at least in part on determining that the first  percentage is greater than or equal to the first threshold percentage, the second  percentage being associated with the first network, the second time occurring between the starting and expiring of the first timer;
determining that the second percentage is greater than or equal to a second threshold percentage; and
in response to determining that the second percentage is greater than or equal to the second threshold percentage, sending, with the transceiver, a first signal to cause the UE to disconnect from the first network;
wherein the second threshold percentage is greater than the first threshold percentage.

Independent Claim 7. (Currently Amended) 
A method comprising:
measuring at a first time a first percentage of a maximum transmit power being used by a user equipment (UE) connected to a first network and a second network, the  first percentage being associated with the first network;
determining that the first percentage is greater than or equal to a first threshold  percentage;
starting a first timer to expire at a first amount of time;
measuring at a second time a second percentage of a maximum transmit power being used by the UE based at least in part on determining that the first percentage is greater than or equal to the first threshold percentage, the second percentage being associated with the first network, the second time occurring between the starting and expiring of the first timer;
determining that the second percentage is greater than or equal to a second threshold percentage; and
in response to determining that the second percentage is greater than or equal to the second threshold percentage, sending, with a transceiver of a server, a first signal to cause the UE to disconnect from the first network;
wherein the second threshold percentage is greater than the first threshold percentage.

Independent Claim 14. (Currently Amended) 
A wireless base station (WBS) comprising:
at least one transceiver to send and receive wireless transmissions on at least one network;
memory storing computer-executable instructions including at least a connection manager application; and
a processor in communication with at least the at least one 
measuring at a first time a first percentage of a maximum transmit power  being used by a user equipment (UE) connected to a first network and a second  network, the first percentage being associated with the first network;
determining that the first percentage is greater than or equal to a first threshold percentage;
starting a first timer set to expire at a first amount of time;
measuring at a second time a second percentage of a maximum transmit power being used by the UE based at least in part on determining that the first percentage is greater than or equal to the first threshold percentage, the second  percentage being associated with the first network, the second time occurring  between the starting and expiring of the first timer;
determining that the second percentage is greater than or equal to a second threshold percentage; and
in response to determining that the second percentage is greater than or  equal to the second threshold percentage, sending, with the at least one transceiver, a first signal to cause the UE to disconnect from the first network;
wherein the second threshold percentage is greater than the first threshold percentage.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Makhlouf (US 2015/0092670 A1) discloses a method and apparatus for User Equipment (UE) power class adaptation for coverage extension in Long Term Evolution (LTE) includes setting a maximum transmit power to a predefined level that is below a maximum capability of a high power UE (HPUE); responsive to determining, based on detected operating conditions local to the HPUE, that an increase in transmit range is required, raising the maximum transmit power towards or to the maximum capability of the HPUE; and subsequently transmitting at an operating transmit power at or below the maximum transmit power as a function of the detected operating conditions local to the HPUE. The method and apparatus allow the HPUE to infer how to configure its maximum power to mitigate interference to the same class of cells, without assistance from an Evolved Node B (eNB) and within the existing 3GPP LTE framework {Figs.1, 3, 5}.
Park (US 10,264,534 B1) discloses systems, methods, and processing nodes for performing uplink power control of a high-powered wireless device in a wireless network based on first determining that a wireless device is capable of operating in a high-powered transmission mode, performing real-time adjustments to one or both of a 
You (US 2020/0022094 A1) discloses an information transmission method, including: when a terminal device is in a power headroom report (PHR) triggering state, receiving, by the terminal device, a first indication from a network device, where the first indication is used to indicate a first uplink transmission resource of the terminal device, and the uplink transmission resource is used by the terminal device to perform uplink transmission with the network device; and keeping, by the terminal device, the power headroom report triggering state in a first time period, and canceling the power headroom report triggering state when the first time period expires, where the first time period is a second time period starting from a receiving time point of the first indication to a time domain end of the first uplink transmission resource indicated by the first indication {Figs.1-3b}.
Nix (US 2015/0071139 A1) discloses systems and methods can monitor power headroom (PHR) reports on one or more networks. When the PHR report for a UE approaches a first predetermined level on a first network, the system can evaluate the UE for a predetermined amount of time. If during the predetermined amount of time, the PHR on the first network increases to a second predetermined level--i.e., to a level where the transmission power used by the UE is closer to a maximum transmission power that the UE can provide--the UE can be instructed to disconnect from the 
Baldemair (US 2012/0172079 A1) discloses a method for use in a user equipment (700), a method for use in a radio base station (600); a user equipment (700) and a radio base station (600). According to the exemplary embodiments, the user equipment (700) is configured to decide on application or not of a power reduction and to indicate it decision in a power headroom report intended for transmission to the radio base station (600). The radio base station (600) is configured to receive the power headroom report and based on the indicated information in the received power headroom report, the base station in made aware of an additional or special power backoff (e.g. to fulfill SAR requirements) has been applied and thereby able to distinguish it from normal power backoff or power reduction {Figs.14-15}.
Sun (US 2021/0168727 A1) discloses an uplink transmit power determining method, a network device, and a storage medium. The method includes: The network device obtains a path loss PL based on a power headroom report reported by a terminal, determines, based on the path loss and an interference margin, a repetition count of UCI of the terminal, and sends the repetition count of the UCI to the terminal. The terminal determines an uplink transmit power based on the repetition count of the UCI. To be specific, the repetition count of the UCI on a user side is adaptively configured based on a PL and an interference, to determine whether the repetition count of the UCI needs to be configured based on a low coverage level for a user currently accessing at a high coverage level, so that a transmit power of the UCI is 
Goyal (US 9,002,391 B1) discloses a wireless network allocates uplink resources to wireless communication devices (WCDs) based on power headroom reports, with more resources being allocated to WCDs reporting greater power headrooms. Each WCD may determine a respective power headroom as a difference between its maximum transmit power and a transmit power requirement for its current uplink resource allocation. However, a WCD may report an adjusted power headroom that is obtained, for example, by decreasing its respective power headroom by an adjustment value. The WCD may then receive an uplink resource allocation that is based on the adjusted power headroom that it reported. The adjustment value could be based on a priority level of the WCD, a priority level of data to be transmitted by the WCD, and/or an instruction from the wireless network. In one example, basic-priority WCDs report adjusted power headrooms so that more uplink resources are available for high-priority WCDs {Figs.2-5}.
Sorrentino (US 2015/0358920 A1) discloses methods and arrangements for handling uplink transmit power reporting in a radio access network of a cellular radio system. A wireless terminal provides a respective transmit power report for at least one of multiple uplink reference signal transmission configurations comprised in the wireless terminal. Each configuration caused the wireless terminal to configure a transmission of an uplink reference signal that is to be received by the network node. The respective transmit power report provides information about a transmit power used by the wireless terminal for transmitting the uplink reference signal. The wireless terminal sends the 
Sivanesan (US 2015/0195796 A1) discloses a communication between a user equipment ("UE") and a plurality of evolved Node Bs ("eNBs"). A UE may be adapted to operate in a dual connected mode on respective wireless cells provided by first and second eNBs. The UE may be adapted to estimate respective power headroom ("PHR") values associated with simultaneous operation on the first and second wireless cells. The UE may cause the first and second PHR estimates to be transmitted to both the first and second eNBs. The first and second eNBs may use these estimates to compute respective uplink transmission powers for the UE {Figs.6-10}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464